Title: To Thomas Jefferson from John Warner, 14 March 1803
From: Warner, John
To: Jefferson, Thomas


          
            Sir,
            Wilmington March 14th 1803
          
          I take the liberty to enclose for your perusal a number of the “Federal Ark,” a paper lately removed from Dover to this place. It is generally believed that no paragraph of a low political nature, more particularly, is ever inserted in it without the approbation of the Collector of this port; this number may serve as a specimen of the manner in which this paper is conducted;—perhaps none on the continent, as far as the abilities of all its editors combined could contrive, has been more filled with misrepresentations and falsehood.
          I am very respectfully Your Friend
          
            John Warner
          
        